DETAILED CORRESPONDENCE

Claims 1-18 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second setting sleeve must be shown or the feature(s) canceled from the claim(s), such sleeve being the subject-matter of the Section 112(a) rejection of claim 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the hatching of different elements must be different (Figs. 1-6).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because “for the purpose” is an apparent typo of “for this purpose” in para. [0001].  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claim 4 is objected to because of the following informalities: “ratchetable” is an apparent typo of “ratchetable”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engagement member” in claims 1 and 15 and “release member” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7  Nothing in the application depicts the engagement member being loaded by contact with each of two setting sleeves, such that setting load passes through a shoulder of the setting load and retrieval sleeve in contact with the engagement member and from the engagement member in contact with a setting sleeve.  The examiner has assumed that “a setting sleeve” was intended to be “the body lock ring”.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 15  There is insufficient antecedent basis in the claim for “the engagement sleeve”.  The examiner has assumed “the engagement member”.  Claims 16-18 depend from claim 15.
Claim 15  There is insufficient antecedent basis in the claim for “the setting and receiving tool”.  The examiner has assumed “the setting and receiving sleeve”.  Claims 16-18 depend from claim 15.
Claim 15  The claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: description of the structures that possess captured energy and how such structures transfer or alter the possession of such energy based on and/or in connection with some structure of the method.  Claims 16-18 depend from claim 15.
Claim 16  The claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: description of the structures that are pulled from an uphole location such that the pulling results in movement of the setting and retrieval tool, as well as, the relationship of such structures to such setting and retrieval tool.  Claims 16-18 depend from claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-9, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US20120012303).
Claim 1  Xu discloses a setting and retrieval mechanism for a well tool [Figs. 3-6; abstract; para. 0005,0006] comprising: 
a mandrel 34 [para. 0013]; 
a body lock ring 30 disposed on the mandrel [para. 0013]; 
a body lock ring engagement member 32 engaged [Fig. 5] and disengagable with the body lock ring [Fig. 6; para. 0014-0016]; and 
a setting load and retrieval sleeve 33 disposed on the mandrel and having an engagement member support region 48 and an engagement member release region 46 [Fig. 5; para. 0014,0015].
Claim 3  Xu, as discussed with respect to claim 1, discloses that the body lock ring includes inside surface wickers 42 in one way ratchetable engagement with outside surface wickers 44 of the mandrel [Fig. 3; para. 0013].
Claim 4  Xu, as discussed with respect to claim 1, discloses that the body lock ring incudes outside surface wickers 40 being ratchetable in a same direction as one way ratchetable wickers 42 on an inside surface of the body lock ring [Fig. 3; para. 0013].
Claim 6  Xu, as discussed with respect to claim 1, discloses that the engagement member includes wickers ratchetable in a retrieval direction [Fig. 6].
Claim 7  Xu, as discussed with respect to claim 1, discloses that setting load passes through a shoulder 35 of the setting load and retrieval sleeve in contact with the engagement member and from the engagement member in contact with 30 [para. 0013,0014]. See the Section 112(a) rejection with respect to this claim.
Claim 8  Xu, as discussed with respect to claim 1, discloses that in the engagement member release region provides sufficient radial space to allow disengagement of the engagement member from the body lock ring [Fig. 6; para. 0016].
Claim 9  Xu, as discussed with respect to claim 8, discloses that radial movement of the engagement member into the radial space is facilitated by an angle of wickers engaging the engagement member to the body lock ring [Fig. 6; para. 0016].
Claim 13  Xu, as discussed with respect to claim 1, discloses a release member restricting movement of the setting and retrieval sleeve [i.e., the shear pin; para. 0016].
Claim 15  As discussed with respect to claim 1, Xu discloses a method for retrieving a downhole tool [Figs. 3-6; abstract; para. 0005,0006] comprising: 
moving a setting and retrieval sleeve 33 to position an engagement member release region 46 of the setting and retrieval sleeve 32 with a body lock ring 30 [e.g., the sleeve position of Fig. 6; para. 0013]; 
placing a tensile force on the setting and retrieval sleeve [para. 0016]; 
disengaging the engagement sleeve from the body lock ring under the impetus of the tensile force on the setting and retrieval sleeve [para. 0016]; and 
releasing captured energy in the downhole tool by the disengaging and the tensile force on the setting and retrieval sleeve [“liberated”; para. 0015].
Claim 16  Xu, as discussed with respect to claim 15, discloses that the moving of the setting and retrieval sleeve is pulling from an uphole location [“pull” on sleeve moves sleeve uphole; Figs. 5,6; para. 0016].
Claim 17  Xu, as discussed with respect to claim 15, discloses that the disengaging includes driving the engagement member away from the body lock ring with wickers [longitudinal movement of the engagement member will result in the engagement member being driven radially due to the angled wickers 38,40 on the body lock ring and the engagement member [para. 0016].
Claim 18  Xu, as discussed with respect to claim 1, discloses a well system comprising: a borehole in a subsurface formation; a string in the borehole; and a setting and retrieval mechanism as claimed in claim 1 disposed with the string [abstract; para. 0002-0006].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu.
Claim 5  Xu, as discussed with respect to claim 4, discloses that the body lock ring outside surface wickers 40 include a flank, and otherwise discloses all the limitations of this claim, but does not explicitly disclose the flank having an angle of 60 degrees or less measured from a longitudinal axis of the body lock ring.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided wickers having a flank having an angle of 60 degrees or less measured from a longitudinal axis of the body lock ring, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05I.
Claim 10  Xu, as discussed with respect to claim 9, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the angle is 60 degrees or less measured from a longitudinal axis of the engagement member.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided wickers having an angle of 60 degrees or less measured from a longitudinal axis of the engagement member, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05I.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Sokol et al. (US20100025047) [Sokol].
Claim 11  Xu, as discussed with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the support region and the release region are each a collection of regions and are configured as a castellation.
Sokol discloses apparatus for retrieving an assembly from a wellbore [abstract], wherein a release sleeve 150 has a collection of support and release regions configured as a castellation [the release regions identified as 151], the castellation complementing a ring 155 castellation for the engagement and disengagement of the sleeve with the ring [Fig. 1A (an enlarged excerpt being presented below); para. 0051].

    PNG
    media_image1.png
    699
    975
    media_image1.png
    Greyscale

It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Xu such that the support and release regions of the sleeve were castellated for complementary engagement and disengagement with a castellation on the outer surface of the engagement member, as disclosed for analogous setting and release purposes by Sokol.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that a known technique for allowing the expansion of the engagement member would be in place and would allow less relative movement between the sleeve and the engagement member.  Additionally, in the absence of and/or confirming the Sokol technique, it is noted that the claimed sleeve castellation essentially duplicates the existing single support region and release region configuration, and it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to so duplicate such regions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 12  Xu, as modified with respect to claim 11, discloses that the engagement member exhibits a complementary castellation [as discussed at claim 11].
Claim 14  Xu, as discussed with respect to claim 1, discloses a release member that is a shear pin [para. 0016], and otherwise discloses all the limitations of this claim, but does not explicitly disclose the release member is a shear screw.
Sokol discloses a release member 135 that is a shear screw [Fig. 1a; para. 0046].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Xu to use either a shear screw for the release member, as disclosed by Sokol.  One of ordinary skill in the art would reasonably have expected that this option would have been within the skill of the art and would yield and achieve the predictable result that a known type of release member would be in place to control the load at which release function proceeds.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The limitations of claim 2 were not located in one reference, or a reasonable combination of references, particularly with regard to the requirement that some portion of such sleeve hook other structure during retrieval.  The Xu hook/shoulder 35 only functions as a hook during setting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Evans (US20160230489) discloses a castellated interface between a sleeve and an annular ring [Figs. 1-3A].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676